DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 21 (figs. 27-28B and 30A-31) in the reply filed on 8/31/2020 remains acknowledged.  

Allowability
Claims 21, 22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 is unclear as to what element “a support surface” belongs.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cagle US 2018/0078439.
The prior art structure bolded below is presumed inherently capable of performing the claimed functions/properties italicized below.1 
Claim 1.  Cagle discloses (fig.2E, 4 and 9c) a motorized arm for a robotic medical system, the motorized arm comprising: a shoulder (140 and/or 240) coupled to a column (122) by a translational joint (113) configured (via DOF 1) to allow translation of the shoulder along a longitudinal axis of the column, wherein the column is coupled to a table (see written description of “table”); a first link (132 or 232) extending between a first proximal end (end of 132 connected to 140) and a first distal end (end of 132 connected to 134), wherein the first proximal first rotary joint (133) configured (via DOF 2) to permit rotation of the first link relative to the shoulder about a first rotational axis (axis of 133); and a second link (134) extending between a second proximal end (end of 134 connected to 132) and a second distal end (end of 134 connected to 110), wherein the second proximal end is coupled to the first distal end by a second rotary joint (135) having a second rotational axis (axis of 135) extending parallel relative to the first rotational axis, and wherein the second distal end is coupled to an arm support (110) configured (via end of 110) to support one or more robotic arms.   
Claim 2.  The motorized arm of Claim 1, wherein the translational joint, the first rotary joint, and the second rotary joint are configured (via the articulating structure of the joints) to allow the arm support to transition from a stowed position below a surface of the table to a deployed position above the surface of the table (i.e., a table higher than lowest position reachable by the art and lower than the highest position reachable by the arm).  
Claim 3.  The motorized arm of Claim 1, wherein the second distal end of the second link is coupled to the arm support by a third rotary joint (118) that is configured to allow the arm support to rotate relative to the second link.  
Claim 23.  The motorized arm of Claim 1, wherein the first link (232) comprises a first lateral side piece (upper lug of 232 for connecting to 240) and a separate second lateral side piece (lower lug of 232 for connecting to 240) coupled to joints (joints at upper 241 and lower 241) with the first rotational axis extending through the joints.
Claim 24.  The motorized arm of Claim 23, wherein the first lateral side piece and the second lateral side piece are coupled to lateral sides of the shoulder (sides at upper 241 and lower 241).

Claims 1-3, 5, 11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Krinninger US2018/0289445.
The prior art structure bolded below is presumed inherently capable of performing the claimed functions/properties italicized below.2 
Claim 1.  Krinninger discloses a motorized arm for a robotic medical system, the motorized arm comprising: a shoulder (30/32) coupled to a column (204) by a translational joint (226) configured (via the shape of 226 shown in fig.8) to allow translation of the shoulder along a longitudinal axis of the column, wherein the column is coupled to a table (see written description of “operating table”); a first link (34/36) extending between a first proximal end (34) and a first distal end (36), wherein the first proximal end is coupled to the shoulder by a first rotary joint (15) configured (via the hinge structure of 15) to permit rotation of the first link relative to the shoulder about a first rotational axis (A2); and a second link (38/40) extending between a second proximal end (38) and a second distal end (40), wherein the second proximal end is coupled to the first distal end by a second rotary joint (19) having a second rotational axis (A4) extending parallel relative to the first rotational axis, and wherein the second distal end is coupled to an arm support (22) configured (via 201) to support one or more robotic arms.   
Claim 2.  The motorized arm of Claim 1, wherein the translational joint, the first rotary joint, and the second rotary joint are configured (via the articulating structure of the joints) to allow the arm support to transition from a stowed position below a surface of the table to a deployed position above the surface of the table (i.e., a table higher than lowest position reachable by the art and lower than the highest position reachable by the arm).  
Claim 3.  The motorized arm of Claim 1, wherein the second distal end of the second link is coupled to the arm support by a third rotary joint (23) that is configured to allow the arm support to rotate relative to the second link.  
Claim 5.  The motorized arm of Claim 1, wherein the first link comprises: a first actuator (see written description of “motors in the joints”) positioned in the first proximal end of the first link and configured to drive rotation of the first link relative to the shoulder; and a first arbor (66 and/or 50) positioned in the first proximal end of the first link configured to increase torsional stiffness of the first rotary joint.  
Claim 11.  A motorized arm for a robotic medical system, the motorized arm comprising: a shoulder (30/32) coupled to a column (204) supporting a table (see written description of “operating table”), wherein the table is configured to support a patient during a medical procedure; a first link (34/36/50/64) extending between a first proximal end (34/50/64) and a first distal end (36), the first proximal end coupled to the shoulder by a first rotary joint (15) configured to permit rotation of the first link relative to the shoulder; a first joint actuation mechanism (see written description of “motors in the joints”) positioned in the first proximal end of the first link and configured to drive rotation of the first link relative to the shoulder; and -3-Application No.: 16/796053Filing Date:February 20, 2020a first torsional stiffness mechanism (50 and/or 412/408/416) positioned within the first proximal end of the first link and configured to expand (50 expands; and/or 412 expands along 408 toward 406 in fig.12), upon actuation of the first torsional stiffness mechanism, to increase a profile (profile of 50; and/or profile of 412/408) of the first torsional stiffness mechanism within the first link to increase engagement between the first torsional stiffness mechanism and the first link to increase torsional stiffness of the first rotary joint.  
Claim 17.  The motorized arm of Claim 11, further comprising an adjustable arm support (38/40) coupled to the first distal end of the first link by a second rotary joint (19), the adjustable arm support configured (via 23) to support one or more robotic arms.  
Claim 18 (as best understood).  The motorized arm of Claim 17, wherein rotation of the second rotary joint is mechanically constrained (via connection thereto) to rotation of the first rotary joint such that an upper surface of adjustable arm support (upper surface of 38 and/or 40) remains substantially support surface (e.g., lower surface of 38 and/or 40) which supports (via the remainder of the arm) the table during rotation of the motorized arm.  
Claim 19.  The motorized arm of Claim 11, further comprising: a second link (38/40) extending between a second proximal end (38) and a second distal end (40), the second proximal end coupled to the first distal end of the first link by a second rotary joint (19) configured to permit rotation of the second link relative to the first link; a second joint actuation mechanism (“motors in joints”) positioned in the second proximal end of the second link and configured to drive rotation of the second link relative to the first link; and-4-Application No.: 16/796053 a second torsional stiffness mechanism (68)  positioned within the second proximal end of the second link and configured to expand (412 expands along 408 toward 406 in fig.12), upon actuation of the second torsional stiffness mechanism, to increase a profile (profile of 412/408) of the first torsional stiffness mechanism within the first link to increase engagement between the first torsional stiffness mechanism and the first link to increase torsional stiffness of the second rotary joint.  
Claim 20.  The motorized arm of Claim 19, wherein the second joint actuation mechanism comprises a motor (see written description of “motors”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krinninger US2018/0289445.
Claims 7, 8 and 16.  The motorized arm of Claim 5, wherein: the first arbor is positioned on a second lateral side of the first proximal end of the first link (see fig.2) and a second arbor (68 and/or 70) positioned in the second proximal end of the second link configured to increase torsional stiffness of the second rotary joint.  The disclosed actuators (“motors of the joints”) are not expressly shown nor is the exact claimed location expressly disclosed.  However applicant’s disclosure of this location feature lacks any criticality producing advantageous/unexpected function/result to solve any stated problem and it appears that motors would work equally well whether placed as claimed or otherwise near or in the joints themselves.  In the previous 11/18/2020 Office action the examiner takes Official Notice that the claimed motor location was known to be desirable/obvious in the robot art and noted that such modifications to relocate parts have long been held to be an obvious design choice.  Applicant’s subsequent 3/18/2021 response did not adequately traverse the official notice by specifically pointed out why the noticed fact was not considered to be common knowledge or well-known in the art.  Note that merely stating that applicant “disagrees with the Office Action’s attempt to take Official Notice… [and that] the rejection should be supported by citation” does not constitute an adequate traversal since it does not expressly state that the Officially Noticed facts are untrue nor explain why, as is Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed above.
Claim 9.  The motorized arm of Claim 8, wherein the second distal end of the second link is coupled to the arm support by a third rotary joint (23) that is configured to allow the arm support to rotate relative to the second link, and wherein the second link further comprises: a third actuator (see written description of “motors of the joints”) positioned in the second distal end of the second link and configured to drive rotation of the adjustable arm support relative to the second link; and a third arbor (brake 72) positioned in the second distal end of the second link configured to increase torsional stiffness of the third rotary joint.  

Response to Arguments
Applicant argues that Krinninger discloses numerous joints (e.g., A3, A5) that are perpendicular to other joints (e.g., A2, A4, A6) such that Krinninger does not meet the newly amended independent claim limitation “a first rotary joint configured to permit rotation of the first link relative to the shoulder about a first rotational axis… a second rotary joint having a second rotational axis extending parallel relative to the first rotational axis”.  This is not persuasive.  Krinninger figure 1 clearly shows an 
Applicant that Krinninger fails to disclose the claim 11 first torsional stiffness mechanism particulars.  This is not persuasive.  Krinninger discloses a first torsional stiffness mechanism (50 and/or 412/408/416) positioned within the first proximal end of the first link and configured to expand (50 expands; and/or 412 expands along 408 toward 406 in fig.12), upon actuation of the first torsional stiffness mechanism, to increase a profile (profile of 50; and/or profile of 412/408) of the first torsional stiffness mechanism within the first link to increase engagement between the first torsional stiffness mechanism and the first link to increase torsional stiffness of the first rotary joint.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        
        	
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.